DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on August 5, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 2, 12-13 has been entered.
Claim(s) 1, 3-11, 14-20 are pending in the instant application.
Claim(s) 11, 14-20 are withdrawn from consideration due to being directed to a non-elected invention.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on August 5, 2022 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Salter et al., does not disclose the claimed invention, the Examiner respectfully disagrees.   
Examiner maintains that Salter et al., does indeed disclose an adhesive layer (via layer 10a which acts as an adhering component) for attaching the PCB layer (74) to the vehicle component (68); and a light controller (76, “controller”) that is coupled to the light assembly and, when in operation, causes the set of light sources (set of 42) to generate a lighting effect within an interior of a vehicle (“may be disposed on the exterior and/or interior of the vehicle 28,” ¶ [0043]).
Specifically, Salter et al., teaches that the photoluminescent structure 10 may also optionally include a protective layer 22 optically coupled and adhered to the stability layer 20 or other layer (e.g., the conversion layer 16 in the absence of the stability layer 20) to protect the photoluminescent structure 10 from physical and chemical damage arising from environmental exposure. The stability layer 20 and/or the protective layer 22 may be combined with the energy conversion layer 16 through sequential coating or printing of each layer, sequential lamination or embossing, or any other suitable means in ¶ [0032], thereby teaching the inclusion of an adhesive layer.
For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1, 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al., (U.S. Pub. No. 2019/0016254 A1).
Regarding Claim 1, Salter et al., teaches a vehicle lighting system, comprising: a light assembly having: a printed circuit board (PCB) layer (74, PCB, ¶ [0050]-¶ [0052], see at least Fig. 3B) that is attachable to a vehicle component (68, “lens” of vehicle component), wherein a shape of the PCB layer (74) is based on a shape of the vehicle component (both shape and configuration of 74 mimic 68); and a set of light sources mounted (42, “light sources” [Wingdings font/0xE0] LEDs, ¶ [0048]) on the PCB layer (74); an adhesive layer (via layer 10a which includes an adhering layer) for attaching the PCB layer (74) to the vehicle component (68); and a light controller (76, “controller”) that is coupled to the light assembly and, when in operation, causes the set of light sources (set of 42) to generate a lighting effect within an interior of a vehicle (“may be disposed on the exterior and/or interior of the vehicle 28,” ¶ [0043]).
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when in operation,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
For purposes of expediting prosecution, Examiner suggests Applicant modifying “when in operation” to – in operation –.
Regarding Claim 3, Salter et al., the vehicle lighting system of claim 1, the light assembly further having a fabric layer (“fabrics,” ¶ [0033]) formed over the PCB layer (74).  
Regarding Claim 4, Salter et al., the vehicle lighting system of claim 1, the light assembly further having: a protective layer (72, component intrinsically and mechanically protect the PCB layer) formed over the PCB layer (74); and a fabric layer (“fabrics,” ¶ [0033]) formed over the PCB layer (74).  
Regarding Claim 5, Salter et al., the vehicle lighting system of claim 1, wherein the set of light sources (42) comprises a set of light-emitting diodes (LEDs).  
Regarding Claim 6, Salter et al., the vehicle lighting system of claim 1, further comprising: a lighting effects engine (“engine control modules,” ¶ [0061]) coupled to the light controller (76), wherein the lighting effects engine, in operation, transmits a first lighting routine (routine/pattern, ¶ [0044]) to the light controller (76),Page 2PATENT App. No. 16/698,828Attorney Docket No.: HRMNO348US1 (P190124US)wherein the light controller (76) causes the set of light sources (42) to generate a lighting effect based on the first lighting routine (50, “first illumination pattern,” ¶ [0046]).  
Regarding Claim 7, Salter et al., the vehicle lighting system of claim 6, wherein the lighting effects engine (“engine control modules,” ¶ [0061]), in operation, receives user input from a head unit of the vehicle, and determines the first lighting routine based on the user input (of 74).  
Regarding Claim 8, Salter et al., the vehicle lighting system of claim 6, wherein the lighting effects engine ( “engine control modules,” ¶ [0061]) is further coupled to at least one vehicle sub-system (94, “the collision avoidance system,” ¶ [0059]) and, in operation, receives an input signal from the at least one vehicle sub-system (above), and determines the first lighting routine based on the input signal (of 94).  
Regarding Claim 9, Salter et al., the vehicle lighting system of claim 8, wherein, when determining the first lighting routine (50, “first illumination pattern,” ¶ [0046]), the lighting effects engine (“engine control modules,” ¶ [0061]): identifies a lighting effect corresponding to the input signal based on a lighting mapping table; determines a plurality of lighting routines that correspond to the lighting effect and are associated with a plurality of different lighting assemblies (assemblies of 40) installed within the interior of the vehicle, wherein the first lighting routine is included in the plurality of lighting routines (1st and 2nd illumination patterns of Salter et al.,); and determines that the first lighting routine is associated with the lighting assembly.  
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when determining,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
The applicant is claiming the product of the vehicle lighting system including a method (i.e. a process) of operating via identifying a lighting effect corresponding to the input signal based on a lighting mapping table; determining a plurality of lighting routines that correspond to the lighting effect, consequently, Claim 9 is considered a “product-by-process” claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  
Furthermore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).  
Regarding Claim 10, Salter et al., the vehicle lighting system of claim [[6]] 8, wherein the at least one vehicle sub-system comprises (94) at least one of navigation sub-system, a safety sub-system, a fundamental sub-system, or an entertainment sub-system (94, “the collision avoidance system,” ¶ [0059]).
Conclusion
Applicant's amendment does not overcome the current prior art of record. Therefore:
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner






			/Britt D Hanley/                                Primary Examiner, Art Unit 2875